October 01, 2010

Mr. James C. Ho
Solicitor General of Texas
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548

Mr. Max Ralph Tarbox
McWorther Cobb and Johnson LLP
PO Box 2547
Lubbock, TX 79408
Mr. Jeffrey S. Boyd
Thompson & Knight LLP
98 San Jacinto Blvd. , Suite 1900
Austin, TX 78701

RE:   Case Number:  08-0523
      Court of Appeals Number:  03-07-00249-CV
      Trial Court Number:  D-1-GN-06-004663

Style:      TEXAS LOTTERY COMMISSION
      v.
      FIRST STATE BANK OF DEQUEEN, STONE STREET CAPITAL, INC., AND CLETIUS
      L. IRVAN

Dear Counsel:

      Today the Supreme Court of Texas issued  an  opinion  and  issued  the
enclosed judgment in the above-referenced cause.  You may obtain a  copy  of
the                               opinion                                at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or  call  (512)463-1312  ext.  41367.   The
Motion to Substitute Parties is dismissed as moot.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D. Kyle      |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |